Name: 2000/77/EC: Commission Decision of 17 December 1999 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease (notified under document number C(1999) 4683)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  EU finance
 Date Published: 2000-02-04

 Avis juridique important|32000D00772000/77/EC: Commission Decision of 17 December 1999 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease (notified under document number C(1999) 4683) Official Journal L 030 , 04/02/2000 P. 0035 - 0036COMMISSION DECISIONof 17 December 1999for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease(notified under document number C(1999) 4683)(2000/77/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999(2), and in particular Article 14 thereof,Having regard to Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines(3), as last amended by Council Decision 1999/762/EC(4), and in particular Article 5 thereof,Whereas:(1) In conformity with Decision 91/666/EEC, the purchase of antigens is a part of the Community action to establish Community reserves of foot-and-mouth disease vaccines.(2) By Commission Decision 93/590/EC of 5 November 1993 for the purchase by the Community of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines(5), as last amended by Decision 95/471/EC(6), arrangements were made for purchase of A5, A22 and O1 foot-and-mouth disease antigen.(3) By Commission Decision 97/348/EC of 23 May 1997 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease(7), arrangements were made for purchase of A22 Iraq, C1 and ASIA1 foot-and-mouth disease antigen.(4) Owing to the disease situation, additional antigens are required.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Community shall purchase as soon as possible the following strains of foot-and-mouth disease antigen:- A Iran 96: 1000000 doses,- A Iran 99: 1000000 doses,- A Malaysia 97: 500000 doses,- SAT1: 500000 doses,- SAT2 (Southern Africa): 500000 doses,- SAT2 (East Africa): 500000 doses,- SAT3: 500000 doses.2. The Community shall make arrangements for formulation, production, bottling and distribution of vaccines against foot-and-mouth disease produced from antigens referred to in paragraph 1.3. The maximum cost of the measures referred to in paragraphs 1 and 2 shall be up to EUR 2,5 million.4. The action referred to in paragraph 3 shall be organised by the Commission before 31 December 1999.Article 2The measures mentioned in Article 1(3) shall be carried out by the Commission in cooperation with the supplier designated by call for tender.Article 31. To meet the objectives of Articles 1 and 2 the Commission shall conclude contracts without delay.2. The Director-General of the Directorate-General for Health and Consumer Protection shall be authorised to sign the contracts on behalf of the European Commission.Article 4This Decision is addressed to the Member States.Done at Brussels, 17 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 368, 31.12.1991, p. 21.(4) OJ L 301, 24.11.1999, p. 6.(5) OJ L 280, 13.11.1993, p. 33.(6) OJ L 269, 11.11.1995, p. 29.(7) OJ L 148, 6.6.1997, p. 27.